Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 1 of 34

No.

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT

 

DANIEL E. CARPENTER,
Petitioner-Appellant

v.

UNITED STATES,
Respondent-Appellee

 

On Appeal from an Opinion and Order of the
United States District Court for the District of Massachusetts

 

BRIEF OF PETITIONER-APPELLANT DANIEL E. CARPENTER

 
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 2 of 34

Table of Contents

TABLE OF AUTHORITIEG..............sccssccssscsessesccescccssecsesccssoressssconnssesscsenseesersassees 3

STATEMENT REGARDING SUBJECT MATTER AND APPELLATE

 

 

JURISDICTION ......cccccssssscesscceccenscseressosenes sssencssnnrsceseneressssessssesoresseese 6
STATEMENT OF ISSUES PRESENTED ...........cccsocssscsssccssvessreccssessssoessseesssssees 7
ARGUMENT. ......cccssscoscossccrcceessorseerssccssscsssrssseons saveceeennssccoosssosorensesnseserseconsesees 8

 

I. THERE WERE NO PROCEEDS HERE PURSUANT TO §981(A)(2)(B)
AS A MATTER OF LAW oecssssscsssssssssseesseene sesssecssnsssvecsscessocesssonvecensansossoseesnees 8

 

Il. THE DISTRICT COURT VIOLATED SEVERAL PROVISIONS OF
RULE 32.2 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE... 12

III. FORFEITURES IN THIS CASE ARE BARRED BY THE STATUTE OF
LIMITATIONS PROVISON IN 28 U.S.C. §2462 “ 15

 

IV. FORFEITURES IN A JURY TRIAL MUST BE DETERMINED BY THE
JURY urecccoerccsseccccessovcceccersccccoecconesovsccsessesennassasesevoscavonsosesseseasesenancsassoees . 18

 

V. THE FORFEITURE ORDER WAS CLEARLY A VIOLATION OF THE
DOUBLE JEOPARDY CLAUSE OF THE FIFTH AMENDMENT ......cccsssee 24

VI. FORFEITURES IN THIS CASE ARE ALSO BARRED BY THE EX POST
FACTO CLAUSE.......sscccssssscrssssersnessecsossoeoecs 0 29

 

CONCLUSION .......scscscssosssssscssescsecscsscsesssoscsssscenesssrsossssseeconssoososesseceersonsssacenseaconens 34
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 3 of 34

Table of Authorities

Cases

Alleyne v. United States, 133 S.Ct. 2151 (2013)... ccccsessssesseeesseeseeenessseseeseeseesnees 23
Apprendi v. New Jersey, 530 U.S. 466 ....cccscccssesssessseenessesseeeenssseseenesnesseseees passim
Bouie v. City of Columbia, 378 U.S. 347, 350-51 (1964)... .ecsessesessetscsseneeseeeeees 32
Burgess v. Salmon, 97 U.S. 381, 384 (1878) occ sesscsssecseessceeseesssseseesesseaenseeneeees 31
Calder v. Bull, 3 U.S. 386 (1798),....cssccsssesseccrsecssesneesssensacesssscsserssasssseesssscenssooeeees 29
Casillas v. Scully, 769 F.2d 60, 65 (2d Cir. 1985)... csescesssscecssstescsesessesseesseeeees 34
Cunningham v. California, 549 U.S. 270, 281 (2007)......cccesccscsseetssescceeeseeeeesseeees 19
De Veau v. Braisted, 363 U.S. 144, 160 (1960)......... cc essesccessssteeescrerereesssrseseeenees 30
Dept. of Revenue of Mont. v. Kurth Ranch, 511 U.S. 767 (1994)... ccsessessseeeseeees 26
Evans v. Gerry, 647 F. 3d 30 (1st Cir, 2011) cc cesscsserssscssesscnssssessssssseeseeeesseeseees 29
Frank vy. United States, 395 U.S. 147, 151 (1969)... ceescccssssecssseetssssesesseseseessnees 21
Gabelli v. SEC, 568 U.S. 442 (2014) .....ececsssssssccsccsessesssscsesssessssseseneesssrseesens 15, 16
Gonzales Fuentes v. Molina, 607 F.3d 864, 876 (1st Cir. 2010) oe eeceeseeeeteee 30
Hudson v. United States, 522 U.S. 93 (1997) .....sssssscssesscsssrccsssetecsseesenssesensesoonnees 26
Johnson v. United States, 529 U.S. 694, 699, (2000) 0... esssssecesreeessseeeesteesenes 30, 31
Kansas v. Hendricks, 521 U.S. 346, 361 (1997).......ccccccsssssscccsssncssesssseteeessneseecsees 30
Karpa v. Commissioner, 909 F.2d 784 (1990)......scsscssssesceeseseeessesseessenssssenseeneees 31
Kokesh v. S.E.C., 137 S.Ct. 1635 (2017)... csesecsssesseessseesseessssesseessssseseessssseesesees 15
Lanzetta v. New Jersey, 306 U.S. 451, 453 (1939) ....cccsecssessescssecsesseesesesesestseees 33
Libretti v. United States, 516 U.S. 29 (1995)... es esscsssessecssceessssssessssesssessensesseaues 23
Liparota v. United States, 471 U.S. 419, 427 (1985)....ccscsccesseeseseeetesseessenseseensenes 32
Mine Workers v. Bagwell, 512 U.S. 821, 838, n. 5 (1994) vo... eecesccesssesteetseseeeneees 21
Molina-Martinez v. United States, 136 S.Ct. 1338 (2016).........cssesceesssesrseesenees 14
North Carolina v. Pearce, 395 U.S. 711, 717 (1969). 0. eeceessseessssseeseatsenssseseees 24

3
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 4 of 34

Oregon v. Ice, 555 U.S. 160, 163 (2009) ......sscssccsssensesssseteesesssseseenstssneseessneneseees 19
Rosales-Mireles v. United States, 138 S.Ct. 1897 (2018)... esccssteceesesessenerenes 14
United States v. Pease, 331 F.3d 809, 814-15 (11th Cir. 2003) wo... ccecssseeneees 13
Simmons v. Galvin, 575 F.3d 24, 43, 57 (1st Cir. 2009) ..cscccscsssssesecessseeseseseeeeees 30
Skilling v. United States, 561 U.S. 358 (2010).....ccsceescsreerssesetesesesssenssteseeees 10, 11
Smith v. Doe, 538 U.S. 84, 92 (2003)... .esscsssssccssessrecsreseseessssseseessssssessseasens 30
Southern Union v. United States, 132 S.Ct. 2344 (2012) ..... ee ceseeeeeee 18, 19, 20, 22
United States v. Carpenter, 941 F.3d 1 (1st Cir. 2019) wo. ceccsccesssssseseenseseneeerens 8
United States v. Carpenter, No. 14-1641 (1st Cir. 2019) oo... sesessssessessersseseereeees 14
United States v. Cox, 851 F.3d 113, 128 n.14 (1st Cir. 2017) oo... eeceeereeeseeseees 13
United States v. Gradwell, 243 U.S. 476, 485 (1917)... eeeesscsesstesessneesesseerseeseeteees 32
United States v. Halper, 490 U.S. 435 (1989)... ..scsssccessssssessenecenseeereees 25, 27, 28
United States v. Harriss, 347 U.S. 612, 617 (1954)... cccsecsscsessessssreeesstteesseeeeenees 33
United States v. LaGrou Distribution Sys., Inc., 466 F.3d 585 (7th Cir. 2006)......20
United States v. Lanier, 520 U.S. 259, 260-61 (1987)......ccccsscsssscssesesesesssseneseeeens 32
United States v. Lata, 415 F.3d 107, 110 (1st Cir.2005)..... ce eesssessseseesssseeeseeens 30
United States v. Nicolo, 597 F. Supp.2d 342, 343 (W.D.N.Y. 2009) ......cscsssssseeeees 9
United States v. One Assortment of 89 Firearms, 465 U.S. 354, 362 (1984)......... 31
United States v. Petix, 767 Fed. Appx. 119, 121 (2d Cir. 2019)... cssesesessersseees 14
United States v. Petrie, 302 F.3d 1280, 1284-85 (11th Cir. 2002) occ 13
United States v. Pfaff, 619 F.3d 172 (2d Cir. 2010)... ccc ceessssctsessessessenenseseees 20
United States v. Plaza Health, 3 F.3d 643, 649 (2d Cir. 1993) oe eeessseeseeeeees 32
United States v. Rosengarten, 857 F.2d 76 (2d Cir. 1988) .....cessessscsstsesseseesseeseens 34
United States v. Soccoccia, 58 F.3d 754, 785 (Ast Cir. 1995)... se eseccssseeesseeseseeee 22
United States v. Ward, 448 U.S. 242 (1980)... ccescsssecsseseerestseescsessseasoreesseesssesones 26
United States v. Yeje-Cabrera, 430 F.3d 1 (1st Cir. 2005)... eeesesseeeesreseesneenes 13

4
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 5 of 34

Wilson v. Garcia, 471 U.S. 261, 271 (1985)... eesceneececseeteseeseeseessesesssssssesseeenes 16
Other Authorities

Civil Asset Forfeiture Reform Act of 2000 (CAFRA)..........scsssscsseessesererseneeees 9,17
Fifth AmendMentt.............cccessccsssccssseseeeersecsseescescssssensscsnssessesseessenesssessaseeeeaeee passim
Rules

S246 1(C)...ccsccssccsessccercesesscensssecenesssensssssseessseecessssessesssesecssseeeesensesseeseranesss 13, 15,17
Fed. R. Crim. P. 7(C)(2).....cccsccsssscscesesesseceeesssonessccsesssssssesessssonssenssnseseesnsenessrscssensenes 23
Rulle 32......ccccccsscecssssccesscecsssecsssecesssessnscescsnsessecesssnceosaesssnassecseasessssssnssessssgeanegss passim
Treatises

Annals of Cong. 434 (1789-1791)... esecscessecserrseseeesssessssssssessscessasesesssessressssoneees 25
Body of Liberties... .ccessssssssscccsescesssstessssessescsssssseessssessessssesserensessoseesessensneaseees 24
Regulations

S103 1 i cecsscscescerecsecsceseeseeensenscssessessssssceseesssensssssssssesssesesseensreceseesnsenteenesssentes 9,17
§ 2462 un .eeeecssscssccescecscerseasssssesssnsscssscsassaeeesessesceesssessecsesesseasssasentssssonescsssseansseesseeees 13
18 U.S.C. §981 oc eesssccssstescnsccesseesessestsseeeessevsnscessenssseesavsssessoeseseeseescnseeseensens passim
§981(A)(2)(B).....cccccccsccssssscesccesessesseesensessesessesecssesssessceeseesnssesesseesssensseneeaees 7, 8, 10, 12
18 U.S.C. §287 wu.ceeccsccsssssscescesssesssseeenecseesesescensecesensssacsassesesasseessscnserstesessessesnseees 26
18 U.S.C. §3572(a)(2) ....escscessssceerserseccessesseesesssssassesseessssscesssssesusessssessescessnesessanesses 21
21 ULS.C. §853(p).....ccccssccsscssscsssscscctsesserseceseessesensesseeesensessesscenssssnssscessessensansaseeeeegs 10
28 U.S.C. §1291 oe eeccsssescesseeecscssessceseesenssessseceessasesosusssceseussssesonscescnesenssseusssensenssees 7
28 U.S.C. §2461(C).....cccsscccscsssesssscceecsccsserscesessseseseeseeeeseeseceevensesasenssssscesessseassssaeseessas 9
28 U.S.C. §2462 v.ceecscsscsssssccsnsesnecsrsssessesesessssssssesesesuesssseeeseseseseseeessesessersrenseeseeenes 15
31 U.S.C. §§3729-3731 oi .eeccccsscesssssereeseesssseseesesecsesssecsassssseseessssosessssesoseseesseesssenees 27
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 6 of 34

STATEMENT REGARDING SUBJECT MATTER
AND APPELLATE JURISDICTION

This appeal arises from the denial by the district court of Appellant
Carpenter’s Motion for Reconsideration of the Forfeiture Order issued on February
20, 2019. See Dkt. No. 572. The district court denied the Motion for Reconsideration
of the Forfeiture Order (see Dkt. No. 477) on February 20, 2019. See Dkt. No. 572.
Appellant Carpenter filed a timely notice of appeal on February 28, 2019. See Dkt.
No. 573. This appeal raises several different issues from the original appeal of the
district court’s Forfeiture Order in this case, see Dkt. No. 471, and those issues were
raised separately on appeal. Appellant Carpenter contends the Order of Forfeitures
in this case not only violates the black-letter law of this Court, but the Constitution

and clear precedent of the Supreme Court as well. This Court has jurisdiction under

28 U.S.C. §1291.
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 7 of 34

STATEMENT OF ISSUES PRESENTED

1. | The Judgement and Commitment Order in this case stated that only the
proceeds, “if any” in this case were to be forfeited. There was to be a hearing to
determine the amount of forfeitures in this case, but no such hearing was ever held.
Moreover, there were no proceeds to be forfeited pursuant to §981(a)(2)(B).
Therefore, it was plain error for the district court to order a forfeiture of any amount,
let alone $14 million.

2. The district court violated several provisions of Rule 32.2 of the Federal
Rules of Criminal Procedure.

3. Forfeitures in this case are barred by the Statute of Limitations
provision contained in 28 U.S.C. §2462.

4. Forfeitures in a jury trial must be determined by the jury.

5. The Forfeiture Order was clearly a violation of the Double Jeopardy
Clause of the Fifth Amendment.

6.  Forfeitures in this case are also barred by the Ex Post Facto Clause.
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 8 of 34

ARGUMENT

I THERE WERE NO PROCEEDS HERE PURSUANT TO
§981(A)(2)(B) AS A MATTER OF LAW

The district court at sentencing in February 2014 and at the end of its
Judgment & Commitment Order stated that "proceeds....if any" would be forfeited.
That is clearly erroneous for a number of reasons as well as being procedurally
unconstitutional. Pursuant to §981(a)(2)(B), which this Court has agreed is the
correct standard, see United States v. Carpenter, 941 F.3d 1 (1st Cir. 2019) there
are no "profits" here and thus no "proceeds" as a matter of law to be forfeited, so the
Forfeiture Order in this case should be vacated. The funds were lost in the Stock
Market Crash of 2000, and since Mr. Carpenter's indictment in 2004 and two trials
in 2005 and 2008, the Exchangors have been paid back almost $50 million on their
$8 million loss through Mr. Carpenter's legal victories over PaineWebber and
Merrill Lynch.

While the rules and regulations regarding civil forfeitures in the context of
criminal cases have been called “labyrinthine” (see, e.g., United States v. Nicolo, 597
F. Supp.2d 342, 343 (W.D.N.Y. 2009)), they led to the district court imposing a more
than $14,000,000 forfeiture on a defendant who took no profit from his company's
investments, even when they had generated significant profits, and who was shown

to have deposited more than $2,000,000 from his own funds, rather than the

8
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 9 of 34

Exchangors §1031 funds, to save his clients from any losses. Under these
circumstances, where the diminishing of proceeds was due to an unforeseeable stock
market collapse and the paralysis of our government due to the contested 2000
election an event not seen in well over a century and where Mr. Carpenter did not
reduce his company's available assets by taking bonuses or engaging in extravagant
expenses, where his "crime" (and, on appeal, he strongly contests the basis for his
conviction) was more about what he did not say rather than what he did say or do to
the Exchangors, who he in fact never met, the $14 million forfeiture in this case
lacks any of the principled bases for forfeiture which are largely premised on taking
"gains" from a wrongdoer.

If not for the passage of the Civil Asset Forfeiture Reform Act of 2000
(CAFRA), Pub. L. No. 106-185, §16, 28 U.S.C. §2461(c) in April, 2000, to be
effective after September, 2000, 18°U.S.C. §981 would only authorize civil
forfeitures, and the government would have no case here. There is no separation of
funds collected by BPETCO before the effective date of September 25, 2000, and
funds collected after that date. Not all of the defendant's property is subject to
forfeiture upon conviction, but instead only property that was "used in" or is
recognized as "proceeds from" the "crime" is subject to forfeitures. Forfeiture may
extend to "substitute" property only after the government shows that the forfeitable

assets are unavailable due to the defendant's actions. 21 U.S.C. §853(p).
9
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 10 of 34

Since both this Court and the district court have concluded that §981(a)(2)(B)
is the applicable section for determining the amount to be forfeited, it is beyond
peradventure that there were no profits in this case except for the $50 million that
the Exchangors received from Mr. Carpenter's legal victories over Paine Webber and
Merrill Lynch. The Exchangors had $14 million returned to them before Mr.
Carpenter's second trial in 2008, so there are no profits here for Mr. Carpenter to
surrender as only BPETCO has lost money, In fact, had Mr. Carpenter's option
trading proved successful, there would have been no civil litigation and certainly no
reason for criminal prosecution because he never spoke to or wrote to any of the
Exchangors, so it is impossible that he misrepresented anything to anyone. But,
assuming arguendo that there were "nondisclosures" here, the Supreme Court’s
unanimous opinion in Skilling v. United States, 561 U.S. 358 (2010) discussing the
“mirror image of fraud”, clearly states that fraud by “nondisclosure” is “outside the
bounds” of the fraud statutes. Skilling at 401.

Mr. Carpenter, through BPETCO, returned far more than the $14 Million than
the Government claims Mr. Carpenter acquired. See Defense Exs. 258 and 259 that
were submitted with the Motion dated June 3, 2014, Dkt. No. 477. These documents
show that BPETCO and Carpenter paid out more than $19 million to various
Exchangors in 2000 as well as an additional $7.6 million through 2001. BPETCO

also wired more than $3.3 million to Iantosca from Paine Webber through a disputed
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 11 of 34

and forged wire in January, and Carpenter paid out more than $2.4 million from a
BPETCO account set up at First Union after PaineWebber swept the BPETCO
accounts in early January. Thus, if one adds up the funds paid to the Exchangors

before the second trial began, you have the following amounts to reduce the amount

of forfeitures:
TOTAL PAYMENTS TO BPETCO CLIENTS

DEF EX. 258 - 2000 $19,435,748.51
DEF EX. 259 - 2001 $7,695,641.95
Subtotal $27,131,390.46
JAN. WIRE FROM PW TO

IANTOSCA $3,300,000.00
PROCEEDS FROM FIRST UNION $2,400,000.00
Subtotal $5,700,000.00
TOTAL PAYMENTS $32,831,390.46

Therefore pursuant to the calculation for "net proceeds" under §981(a)(2)(B)

there are no proceeds here to be forfeited as a matter of law.

11
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 12 of 34

Il. THE DISTRICT COURT VIOLATED SEVERAL PROVISIONS OF
RULE 32.2 OF THE FEDERAL RULES OF CRIMINAL
PROCEDURE

Mr. Carpenter respectfully asks this Court to review the bold print in
Fed.R.Crim.P. 32.2(a) “NOTICE TO THE DEFENDANT.” Even a cursory review
of Dkt. No. 155 will show the Court that the Forfeiture Claim was stricken from Mr.
Carpenter’s Indictment fifteen years ago in July of 2005. The government cannot
magically put back provisions in the Indictment that were taken out. This not only
violates Mr. Carpenter’s rights to Due Process, this is clearly a violation of the statute
of limitations and the Double Jeopardy Clause.

Fed.R.Crim.P. 32.2(b)(1) puts the burden on the government to establish the
“requisite nexus” which subjects to “civil” forfeiture the proceeds, meaning the
“profits” of a crime or property derived in the commission of the crime does not
mean that any of the proceeds are subject to forfeiture as being the profits of criminal
activity or being derived from some criminal activity. The government has not met
its burden as to any of the $14 million. In the same vein, Mr. Carpenter would also
like to respectfully suggest that the rules of Fed.R.Crim.P. 32.2(b)(5) were not
followed: “In any case tried before a jury...the court must determine before the jury
begins deliberating whether either party requests that the jury be retained to

determine the forfeitability of specific property if it returns a guilty verdict.” In cases

like this one, the provisions of §981 are made applicable by §2461(c). See United
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 13 of 34

States v. Cox, 851 F.3d 113, 128 n.14 (1st Cir. 2017). But, the amendment of
§2461(c) did not happen until March of 2006, long after the Statute of Limitations
had run out pursuant to §2462, and the forfeiture allegations in the indictment had
been deleted in July 2005.

Furthermore, in United States v. Yeje-Cabrera, 430 F.3d 1 (1st Cir. 2005), this
Court stated that Rule 32.2(b)(3) requires that “the order of forfeiture becomes final
as to the defendant and must be made a part of the sentence and be included in the
judgment.” Id. at 13 (emphasis in original). This Court went on to say:

The oral sentencing does not trump Rule 32.2(b)(3). See United States v.
Pease, 331 F.3d 809, 814-15 (11th Cir. 2003) (forfeiture, to be valid, must be
included in the judgment); United States v. Petrie, 302 F.3d 1280, 1284-85
(11th Cir. 2002) (where forfeiture was not mentioned at sentencing and only
vaguely mentioned in judgment, district court lacked jurisdiction to enter
preliminary forfeiture order six months after sentencing). Jd. at 14.

Keeping in line with this thinking, the Second Circuit has recently ruled in United
States v. Petix, 767 Fed.Appx. 119, 121 (2d Cir. 2019) that:

The district court violated these principles by failing to “include the
[monetary] forfeiture when orally announcing the sentence.” Fed.R.Crim.P.
32.2(b)(4)(B). The court’s inclusion of monetary forfeiture in its final
forfeiture order and amended written judgment does not excuse failure to
announce monetary forfeiture as part of its forfeiture judgment at sentencing.
The Rules treat oral notice and a written judgment as independent
requirements. See id. (“The court must also include the forfeiture order,
directly or by reference, in the judgment ....” (emphasis added)). It would read
the notice requirement out of Rule 32.2 to allow a written final order filed
after sentencing to substitute for notice at the sentencing hearing itself.

13
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 14 of 34

In this case, the district court plainly erred by not setting a specific amount of
forfeitures at Mr. Carpenter's sentencing in February 2014, and then plainly erred
again by using the purposefully vague and ambiguous terms "proceeds if any" in the
Judgment and Commitment Order. (Dkt. No. 499). Both of these errors are fatal to
the Forfeiture Order in this case, and require it to be vacated. See Rosales-Mireles v.
United States, 138 S.Ct. 1897 (2018), citing Molina-Martinez v. United States, 136

S.Ct. 1338 (2016). See United States v. Carpenter, No. 14-1641 (1st Cir. 2019).

14
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 15 of 34

Ill. FORFEITURES IN THIS CASE ARE BARRED BY THE STATUTE
OF LIMITATIONS PROVISON IN 28 U.S.C. §2462

The Supreme Court’s decisions in Gabelli v. SEC, 568 U.S. 442 (2014) and Kokesh
v. SE.C., 137 S.Ct. 1635 (2017) are dispositive of this case because the forfeiture
paragraph was taken out of the Indictment in July 2005 before it was shown to the
Jury after the first trial, see Dkt. 155, and was not mentioned again until after Mr.
Carpenter’s sentencing in February 2014, which was a clear violation of §2462 and
§2461(c). In Kokesh, Justice Sotomayor wrote for a unanimous Supreme Court,
where it was determined that §2462 established a 5-year limitations period for “an
action, suit or proceeding for the enforcement of any civil fine, penalty, or
forfeiture”. See Kokesh at 1638, quoting Gabelli at 454. Chief Justice Roberts further
explained that “the Statute of Limitations, the five year clock for 28 U.S.C. §2462,
begins to tick when a defendant's allegedly fraudulent conduct occurs.” Gabelli at
448.

Since Mr. Carpenter's allegedly fraudulent conduct was between 1998 and
2000, and the government did not resurrect the forfeiture issue until after Mr.
Carpenter's sentencing in February of 2014, the Supreme Court's decisions in
Gabelli and Kokesh are dispositive of this case. Chief Justice Roberts went on to say
in Gabelli: “Statutes of limitations se[t] a fixed date when exposure to the specified

Government enforcement efforts en[d].” Such limits are “vital to the welfare of

15
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 16 of 34

society” and rest on the principle that “even wrongdoers are entitled to assume that
their sins may be forgotten.” Gabelli at 448-49, citing Wilson v. Garcia, 471 U.S.
261, 271 (1985). The only reason Mr. Carpenter finds himself facing $14 million in
forfeitures in 2020 from alleged criminal conduct 20 years ago is because of changes
in the law of forfeitures in August of 2000 and March of 2006. Had these changes
in the law not occurred; Mr. Carpenter would not be facing these large and certainly
circumspect forfeitures.

Clearly, if Mr. Carpenter had “fair warning” that he faced forfeitures of this
magnitude just from losing money in the stock market, there is no question that Mr.
Carpenter would never have involved himself in the BPETCO debacle. Moreover,
the government has never answered the simple question as to what could have Mr.
Carpenter invested in, lost all of the investor funds, as did LandAmerica lose $400
million of qualified §1031 exchange funds, and not have been indicted. See
discussion on due process and lack of fair warning below. Therefore, Mr. Carpenter
is in this predicament not because of his actions or omissions, but rather in the
changes in penalties under the law, most notably the Civil Asset Reform Act of 2000,
in August of 2000 and subsequent changes to 28 U.S.C. §2461(c) in March of 2006.

In Mr. Carpenter’s case, there can be no question that this is a “criminal”
penalty that triggers the protection of the Ex Post Facto Clause because the

amendment of the civil forfeiture statutes under CAFRA and 18 U.S.C. §981 were
16
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 17 of 34

effective for forfeiture proceedings only after August 23, 2000. But, the crucial
amendment to 28 U.S.C. §2461(c) was not made until March of 2006. The required
Forfeiture Allegation that was meant to be in the indictment was deleted in July 2005
after Mr. Carpenter's first trial. See Dkt. No. 155 for the Indictment shown to the
jury in July 2005 at the conclusion of Mr. Carpenter's first trial. As it is clear that
Mr. Carpenter is erroneously being held accountable for alleged omissions in the
BPETCO documents that were developed by Martin Paley long before Mr.
Carpenter became involved with the property exchange business in September of
1998, this is Plain Error. The district court hit Mr. Carpenter with forfeitures of this
magnitude just because the law of forfeitures was evolving during the government’s
investigation, indictment and prosecution of his case, and the district court judge
forgot that the forfeiture allegations had been deleted at the end of the first trial
before the indictment was handed to the jury. Forfeitures were nowhere mentioned
following the guilty verdict in Mr. Carpenter’s Second Trial in 2008, which was
vacated in 2011. This is exactly the opposite of what is meant to happen in a jury
trial involving forfeitures. Moreover, the district court erred in not having the
promised hearing to calculate the exact amount of forfeitures under §982. Therefore,

this Court should vacate the Forfeiture Order in this case.

17
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 18 of 34

IV. FORFEITURES IN A JURY TRIAL MUST BE DETERMINED BY
THE JURY

As the Supreme Court said in Southern Union v. United States, 132 S.Ct. 2344
(2012), Southern Union is an “exemplary” case, and the Court reversed and
overturned a large criminal fine affirmed by this Court. Because of the Supreme
Court’s ruling in Southern Union, the imposition of a $14 million forfeiture in this
case would not only violate the Excessive Fines Clause of the Eighth Amendment
and the Double Jeopardy Clause of the Fifth Amendment, it would also violate Mr.
Carpenter’s Sixth Amendment right to have a jury decide the issues concerning a
criminal forfeiture of this magnitude under Apprendi v. New Jersey, 530 U. S. 466,
which holds that the Sixth Amendment’s jury-trial guarantee requires that any fact
that increases the maximum punishment authorized for a particular crime be proved
to a jury beyond a reasonable doubt. As the Supreme Court decided in Southern
Union:

This case requires us to consider the scope of the Sixth Amendment right of

jury trial, as construed in Apprendi. Under Apprendi, “{o]ther than the fact of

a prior conviction, any fact that increases the penalty for a crime beyond the

prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt.” Apprendi at 490. The “statutory maximum for

Apprendi purposes is the maximum sentence a judge may impose solely on

the basis of the facts reflected in the jury verdict or admitted by the

defendant.” Blakely at 303. Thus, while judges may exercise discretion in

sentencing, they may not “inflic[t] punishment that the jury’s verdict alone
does not allow.” Blakely at 304.

18
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 19 of 34

Apprendi’s rule is “rooted in longstanding common-law practice.”
Cunningham v. California, 549 U. S. 270, 281 (2007). It preserves the
“historic jury function” of “determining whether the prosecution has proved

each element of an offense beyond a reasonable doubt.” Oregon v. Ice, 555

U.S. 160, 163 (2009).

“In stating Apprendi’s rule, we have never distinguished one form of

punishment from another. Instead, our decisions broadly prohibit judicial

factfinding that increases maximum criminal “sentence[s],” “penalties,” or

“punishment[s]”—terms that each undeniably embrace fines [and forfeitures].

Blakely at 304; Apprendi at 490; Ring at 589.” Southern Union at 2350-51.

A jury convicted Southern Union following a trial in the District Court for the
District of Rhode Island. Unlike in this case, the verdict form for forfeitures
submitted to the jury stated that Southern Union was guilty of unlawfully storing
liquid mercury on or about September 19, 2002 to October 19, 2004. Significantly,
there was no jury verdict form for forfeitures even mentioned in this case as there
was in Southern Union, and at no time did Mr. Carpenter’s jury determine the
amount of forfeitures as required by law. The government in Southern Union
acknowledged the jury was not asked to specify the duration of the violation, but
argued that Apprendi does not apply to criminal fines. The district court disagreed
and held that Apprendi applies. But the court concluded from the content and context
of the verdict all together that the jury found a 762-day violation. The court therefore
set a maximum potential fine of $38.1 million, from which it imposed a fine of $6

million and a community service obligation of $12 million. On appeal, this Court

rejected the district court's conclusion that the jury necessarily found a violation of
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 20 of 34

762 days. But this Court affirmed the sentence because it also held, again in contrast
to the district court, that Apprendi does not apply to criminal fines. Other circuits
have reached the opposite conclusion. See, e.g., United States v. Pfaff, 619 F.3d 172
(2d Cir. 2010) (per curiam); United States v. LaGrou Distribution Sys., Inc., 466
F.3d 585 (7th Cir. 2006). The Supreme Court granted certiorari to resolve the
conflict, and reversed.

As the Supreme Court explained, Apprendi's "core concern" is to reserve to
the jury "the determination of facts that warrant punishment for a specific statutory
offense." Ice at 170. That concern applies whether the sentence is a criminal fine or
imprisonment or death. Criminal fines, like these other forms of punishment, are
penalties inflicted by the sovereign for the commission of offenses. Fines were by
far the most common form of noncapital punishment in Colonial America. Fines are
frequently imposed today, especially upon corporate defendants who cannot be
imprisoned. And the amount of a fine, like the maximum term of imprisonment or
eligibility for the death penalty, is often calculated by reference to particular facts.
In all such cases, requiring juries to find beyond a reasonable doubt facts that
determine the fine's maximum amount is necessary to implement Apprendi's
"animating principle": the "preservation of the jury's historic role as a bulwark
between the State and the accused at the trial for an alleged offense." Jce at 168. In

stating Apprendi's rule, the Supreme Court has never distinguished one form of
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 21 of 34

punishment from another. Instead, the Court’s decisions broadly prohibit judicial
factfinding that increases maximum criminal "sentence[s]," "penalties," or
"punishment[s]" -terms that each undeniably embrace fines. e.g., Blakely at 304;
Apprendi at 490; Ring at 589.

But not all fines are insubstantial, and not all offenses punishable by
forfeitures are petty. See, e.g., Mine Workers v. Bagwell, 512 U.S. 821, 838, n. 5
(1994) (criminal contempt fine of $52 million imposed on union "unquestionably is
a serious contempt sanction" that triggers right of jury trial). And, where, as here,
the defendant is an individual, a large fine or forfeiture may "engender ‘a

ttt

significant infringement of personal freedom." Blanton at 542 (quoting Frank v.
United States, 395 U.S. 147, 151 (1969)); see also 18 U.S.C. §3572(a)(2) (requiring
court to consider "the burden that the fine will impose upon the defendant" in
determining whether to impose a fine and in what amount).

The government thus asked the wrong question in Southern Union by
comparing the severity of criminal fines to that of other punishments. So far as
Apprendi is concerned, as is with Mr. Carpenter’s case here, the relevant question is
the significance of the forfeiture from the perspective of the Sixth Amendment's jury
trial guarantee. Where a fine, forfeiture or penalty is substantial enough to trigger

that right, Apprendi applies in full. As the Supreme Court said in Cunningham,

"Asking whether a defendant's basic jury-trial right is preserved, though some facts
21
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 22 of 34

essential to punishment are reserved for determination by the judge,...is the very
inquiry Apprendi's ‘bright-line rule' was designed to exclude." Jd. at 291. Moreover,
the fine in Southern Union was submitted to the jury in a special verdict form as
required by Rule 32.2, which is the way that it is meant to be done in a jury trial.
See, e.g., this Court's statement in United States v. Soccoccia, 58 F.3d 754, 785 (1st
Cir, 1995):

Rule [32.2] requires that a special verdict be returned when the indictment or

information contains a forfeiture allegation. But, Rule [32.2] makes it

transpicuously clear that this requirement is geared to jury
trials. See Fed.R.Crim.P. [32.2] (stating that the verdict "shall be returned by
the jury to the judge in open court").

Finally, Mr. Carpenter wishes to respectfully point out that the Court is
mistaken in ignoring the binding Supreme Court precedents of Southern Union and
Alleyne v. United States, 133 S.Ct. 2151 (2013) based on an incorrect reading of
Libretti v. United States, 516 U.S. 29 (1995). In Libretti, there is a fundamental
difference that the Court is either overlooking or misapprehending: Libretti pled
guilty to all charges, including the forfeiture of certain property, and it is only on
appeal that Libretti had second thoughts about not testifying during the forfeiture
portion of the trial. As Justice Souter commented in his concurrence in Libretti:

If, in speaking to the defendant or in other statements within his hearing, the

court should affirmatively say or suggest that the right to jury trial would not

extend to the forfeiture, that would be error under the current law, whatever
the constitutional status of that right may be. Jd. at 52 (emphasis added).

22
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 23 of 34

Justice Souter then references Justice Ginsburg’s concurrence, which makes
the following conclusive points to show the error of the Court’s analysis of Libretti:

The court did not then refer to the unusual jury-trial right on criminal
forfeiture provided by Rule [32.2] of the Federal Rules of Criminal Procedure:

"If the indictment or the information alleges that an interest or property
is subject to criminal forfeiture, a special verdict shall be returned as to
the extent of the interest or property subject to forfeiture, if any." Jd. at

53.
Justice Ginsburg in Libretti went on to also mention Fed. R. Crim. P. 7(c)(2):
“No judgment of forfeiture may be entered in a criminal proceeding unless the
indictment shall allege the extent of the interest or property subject to forfeiture.”
Id. Suffice it to say, Libretti stands for waiving your rights to a trial by jury for
forfeitures when you plead guilty to a crime and all that entails. Mr. Carpenter has
never pled guilty, nor has he waived any of this constitutional rights and protections.
Significantly, the trial judge in Libretti explained to the jurors during voir dire that
they may be needed to conduct a second hearing concerning a special verdict form
for “forfeitures” following the main trial. But, in Mr. Carpenter’s case, the word
“forfeitures” is nowhere to be found in the district court’s instructions before the
second trial or after the second trial’s guilty verdict, as it was already stricken from
the indictment at the end of the first trial. Therefore, because the district court

committed plain error in never presenting the forfeiture issue to the jury, the

Forfeiture Order in this case should be vacated.
23
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 24 of 34

Vv. THE FORFEITURE ORDER WAS CLEARLY A VIOLATION OF
THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH
AMENDMENT

The Supreme Court has held many times that the Double Jeopardy Clause
protects against three distinct abuses: a second prosecution for the same offense after
acquittal; a second prosecution for the same offense after conviction; and multiple
punishments for the same offense. See, e.g., North Carolina v. Pearce, 395 U.S.
711, 717 (1969). The third of these protections — multiple punishments for the same
offense - has deep roots in our history and jurisprudence. As early as 1641, the
Colony of Massachusetts in its “Body of Liberties” stated: “No man shall be twise
sentenced by Civill Justice for one and the same Crime, offence, or Trespasse.”
American Historical Documents 1000-1904, 43 Harvard Classics 66, 72 (C. Eliot
ed. 1910). In drafting his initial version of what came to be our Double Jeopardy
Clause, James Madison focused explicitly on the issue of multiple punishment: “No
person shall be subject, except in cases of impeachment, to more than one
punishment or one trial for the same offence.” 1 Annals of Cong. 434 (1789-1791)
(J. Gales ed. 1834). In the Supreme Court’s case law, over a century ago, the Court
observed: “If there is anything settled in the jurisprudence of England and America,

it is that no man can be twice lawfully punished for the same offence.” Ex parte

Lange, 18 Wall. 163, 168 (1874).

24
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 25 of 34

The multiple-punishment issue in United States v. Halper, 490 U.S. 435
(1989) is directly applicable to the situation in this case. The government did not
dispute in Halper that Mr. Halper already had been punished as a result of his prior
criminal proceeding when he was sentenced to a jail term and fined $5,000. Nor did
the government dispute that Mr. Halper’s civil fine proceeding, and the prior
criminal proceeding concerned the same conduct, the submission of 65 false medical
claims. The sole question the Supreme Court addressed was whether the statutory
penalty authorized by the “civil” False Claims Act, under which Mr. Halper was
subject to liability of $130,000 for false claims amounting to a mere $585,
constituted a second “punishment” for the purpose of Double Jeopardy analysis.

Mr. Halper had submitted to Blue Cross and Blue Shield of Greater New
York, a fiscal intermediary for Medicare, 65 separate false claims for reimbursement
for services rendered. Specifically, on 65 occasions during 1982 and 1983, Halper
mischaracterized the medical service performed by New City, demanding
reimbursement at the rate of $12 per claim when the actual service rendered entitled
New City to only $3 per claim. Duped by these misrepresentations, Blue Cross
overpaid New City a total of $585; Blue Cross passed these overcharges along to the
Federal Government. The government became aware of Halper's actions, and in
April 1985 it indicted him on 65 counts of violating the criminal false-claims statute,

18 U.S.C. §287, which prohibits “mak[ing] or present[ing] ... any claim upon or
25
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 26 of 34

against the United States, or any department or agency thereof, knowing such claim
to be false, fictitious, or fraudulent.” Halper was convicted on all 65 counts, as well
as on 16 counts of mail fraud. He was sentenced in July 1985 to imprisonment for
two years and fined $5,000, just as Mr. Carpenter in this case has been sentenced to
three years and fined $100,000.

Many people believe that Hudson v. United States, 522 U.S. 93 (1997)
overturned Halper, but Hudson merely returns the standard for criminal penalties as
it was in citing United States v. Ward, 448 U.S. 242 (1980) for the proposition that,
any time there are criminal penalties like the forfeitures in this case, then Double
Jeopardy is triggered. See, e.g., Dept. of Revenue of Mont. v. Kurth Ranch, 511 US.
767 (1994) (sanctions imposed in civil proceedings constitute “punishment” barred
by the Double Jeopardy Clause). In Halper, the Supreme Court determined that a
$2,000 “civil” fine (in addition to a sentence of 24 months and a statutory fine of
$5,000) was a “punishment” that would be prohibited by the “criminal” law
prohibition against Double Jeopardy.

The government, just as it has done here to Mr. Carpenter with a claim for a
monetary forfeiture, then brought a separate action against Halper under the civil
False Claims Act, 31 U.S.C. §§3729-3731. That Act is violated when “[a] person
not a member of an armed force of the United States ... (2) knowingly makes, uses,

or causes to be made or used, a false record or statement to get a false or fraudulent
26
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 27 of 34

claim paid or approved.” §3729. Based on facts established by Halper's criminal
conviction and incorporated in the civil suit, the District Court granted summary —
judgment for the government on the issue of liability. The District Court then turned
its attention to the remedy for Halper's multiple violations. The remedial provision
of the Act stated that a person in violation is “liable to the United States Government
for a civil penalty of $2,000, an amount equal to 2 times the amount of damages the
Government sustains because of the act of that person, and costs of the civil action.”
31 U.S.C. §3729 (1982 ed., Supp. IJ). Having violated the Act 65 separate times,
Halper thus appeared to be subject to a statutory penalty of more than $130,000.
The court in Halper concluded, however, that in light of Halper's previous
criminal punishment, an additional penalty this “large” would violate the Double
Jeopardy Clause. Although the court recognized that the statutory provisions for a
civil sanction of $2,000 plus double damages for a claims violation was not in itself
criminal punishment, it concluded that this civil remedy, designed to make the
government whole, would constitute a second punishment for double jeopardy
analysis if, in application, the amount of the penalty was entirely unrelated to the
actual damages suffered and the expenses incurred by the government. In the court's
view, the authorized recovery of more than $130,000 bore no “rational relation” to
the sum of the government's $585 actual loss plus its costs in investigating and

prosecuting Halper's false claims. The court therefore ruled that imposition of the
27
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 28 of 34

full amount would violate the Double Jeopardy Clause by punishing Mr. Halper a
second time for the same conduct. To avoid this constitutional proscription, the court
in Halper read the $2,000-per-count statutory penalty as discretionary and,
approximating the amount required to make the Government whole, imposed the full
sanction for only 8 of the 65 counts. The court entered summary judgment for the
government in the amount of $16,000.

The government in Halper appealed directly to the Supreme Court, which
ruled that clearly this was a case of Double Jeopardy despite the fact that the
additional claim was for only $16,000 in penalties (rather than the full $130,000 the
government was seeking) on top of Mr. Halper’s sentence of two years and $5,000
in fines. If $16,000 in post-trial civil fines violated the Double Jeopardy Clause in
Halper, there is no question that considering Mr. Carpenter’s two trials all the way
to verdict, a post-trial penalty of $14 million will clearly register as a violation of
Mr. Carpenter’s rights and protections under the Double Jeopardy Clause of the Fifth
Amendment because he has already served his 36 month sentence in addition to a
fine and other assessments. Therefore, this Court should vacate the Forfeiture Order

in this case.

28
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 29 of 34

VI. FORFEITURES IN THIS CASE ARE ALSO BARRED BY THE EX
POST FACTO CLAUSE

This Court has clearly indicated that the $14 million forfeiture in this case
would certainly constitute a “criminal penalty” that would trigger the Ex Post Facto
Clause as a bar to the Government’s actions in this case. In Evans v. Gerry, 647 F.
3d 30 (1st Cir. 2011), this Court uses the Supreme Court formulation in Calder v.
Bull, 3 U.S. 386 (1798), describing the four categories of laws to which the Ex Post
Facto Clause of the Constitution prohibits:

“1st. Every law that makes an action done before the passing of the law, and
which was innocent when done, criminal; and punishes such action. 2d. Every
law that aggravates a crime, or makes it greater than it was, when committed.
3d. Every law that changes the punishment, and inflicts a greater punishment,
than the law annexed to the crime, when committed. 4th. Every law that alters
the legal rules of evidence, and receives less, or different, testimony, than the
law required at the time of the commission of the offence, in order to convict
the offender.” Evans at 32.

“The Ex Post Facto Clause “bars application of a law ‘that changes the
punishment, and inflicts a greater punishment, than the law annexed to the
crime, when committed[.]’ ” Johnson v. United States, 529 U.S. 694, 699,
(2000) (quoting Calder v. Bull, 3 U.S. 386, 390 (1798)).” Simmons v. Galvin,
575 F.3d 24, 43, 57 (1st Cir. 2009).

“This provision “forbids not only legislative creation of new criminal liability
after the event but also a legislative increase in punishment after the event.”
United States v. Lata, 415 F.3d 107, 110 (ist Cir.2005).” Gonzales Fuentes v.
Molina, 607 F.3d 864, 876 (1st Cir. 2010).

Assuming that the Government would argue that a $14 million forfeiture

under 18 U.S.C. §981 would constitute a “civil” penalty rather than a “punitive” fine,

29
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 30 of 34

this Court provides a very thorough and precise test. This Court has established that
the analysis of an Ex Post Facto Clause claim involves a two-part inquiry. The first
asks whether the penalty is a civil, regulatory measure within the meaning of the
case law, or whether it is punitive in nature:

“[W]here unpleasant consequences are brought to bear upon an individual for
prior conduct,” the central question “is whether the legislative aim was to
punish that individual for past activity, or whether the restriction of the
individual comes about as a relevant incident to a regulation of a present
situation.” De Veau v. Braisted, 363 U.S. 144, 160 (1960) (holding that state
statutory bans against employment of convicted felons in certain jobs did not
impose punishment under Ex Post Facto Clause). Only a punitive measure can
violate the Ex Post Facto Clause. Smith v. Doe, 538 U.S. 84, 92 (2003).”
Simmons at 43.

“The first part asks whether the challenged law has a civil, regulatory purpose,
or whether it is intended to punish. See Smith v. Doe, 538 U.S. 84, 92 (2003)
(citing Kansas v. Hendricks, 521 U.S. 346, 361 (1997)). If a court finds that
the law was intended to be punitive, then it constitutes “punishment” for
purposes of the Ex Post Facto Clause and would violate the clause if
retroactively applied. Jd. However, if the law conveys a non-punitive,
regulatory purpose, the court moves to the second part of the test to ascertain
whether the law is “so punitive either in purpose or effect as to negate [the
state's] intention to deem it civil.” Jd. (quoting United States v. Ward, 448 US.
242, 248-49 (1980)). The ultimate question is “whether penalty is intended to
be, or by its nature necessarily is, criminal and punitive, or civil and remedial.”
United States v. One Assortment of 89 Firearms, 465 U.S. 354, 362 (1984).

“Under the second prong of the Smith analysis, even if a clear punitive intent
is not discernable for the challenged law, it would nevertheless constitute a
criminal punishment subject to the Ex Post Facto Clause if the measure's
effect is so punitive as to negate any intent to deem it civil. Hendricks at 361,
citing Ward at 248-49.” Id. at 58, 61.

30
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 31 of 34

Under this Court’s two-part analysis, there can be no question that the $14
million in forfeitures constitutes a “criminal” penalty that triggers an implication of
the Ex Post Facto Clause. The Supreme Court has held numerous times that “fines”
or “penalties” in the form of civil statutes might also trigger the Ex Post Facto
Clause. See, e.g., Karpa v. Commissioner, 909 F.2d 784 (1990):

“The Court has also warned, however, that the constitutional prohibition

against Ex Post Facto legislation may not be avoided by giving civil form to

criminal legislation. See Burgess v. Salmon, 97 U.S. 381, 384 (1878). In

Burgess, the Court held that where federal legislation made it a criminal

offense to distribute tobacco without a proper tax stamp, imposition of an

additional tax on tobacco when the distributor had already paid the tax under
the prior law would violate the Ex Post Facto clause. The Court reasoned that
to impose criminal punishment retroactively, or, alternatively, a “penalty” in
the form of the increased tax, where “the one was equally authorized with the

other,” would violate the Ex Post Facto clause. Jd.” Karpa, at 787.

Thus, the Ex Post Facto Clause enshrines in the Constitution a basic presumption of
our law, that is, legislation in the criminal law “is not to be applied retroactively.”
See Johnson v. United States, 529 U.S. 694, 701 (2000).

Based on the prohibition against Ex Post Facto judicial determinations and
the need to provide “fair warning” as to what is criminal under the law before
someone should be criminally prosecuted, the Rule of Lenity should be applied any
time that the Court finds, as should be found in this case, that a defendant possibly
lacked notice that his conduct was subject to criminal sanction. See Liparota v.

United States, 471 U.S. 419, 427 (1985) (The rule of lenity “ensures that criminal

31
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 32 of 34

statutes will provide fair warning concerning conduct rendered illegal and strikes the
appropriate balance between legislature, the prosecutor, and the court in defining
criminal liability.”); Bouie v. City of Columbia, 378 U.S. 347, 350-51 (1964) (Due
Process requires that a criminal statute “give fair warning of the conduct that makes
it acrime.”). “{B]efore a man can be punished as a criminal under the Federal law
his case must be ‘plainly and unmistakably’ within the provisions of some statute.”
United States v. Plaza Health, 3 F.3d 643, 649 (2d Cir. 1993), quoting United States
v. Gradwell, 243 U.S. 476, 485 (1917).

The “Fair Warning” requirement mandates that “no man shall be held
criminally responsible for conduct which he could not reasonably understand to
be proscribed.” United States v. Lanier, 520 U.S. 259, 260-61 (1987)(emphasis
added). This principle is reflected in at least two tools of statutory construction.
First, the “rule of lenity ensures fair warning by so resolving ambiguity in a criminal
statute as to apply it only to conduct clearly covered.” Lanier at 266. Second, “due
process bars courts from applying a novel construction of a criminal statute to
conduct that neither the statute nor any prior judicial decision has fairly disclosed to
be within its scope.” Jd. While the Ex Post Facto Clause is generally thought of as a
limitation on the power of the legislature to create new laws, the principal on which
the Ex Post Facto Clause is based is "the notion that persons have a right to fair

warning of that conduct which will give rise to criminal penalties is fundamental to
32
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 33 of 34

our concept of Constitutional liberty." See United States v. Harriss, 347 U.S. 612,
617 (1954); Lanzetta v. New Jersey, 306 U.S. 451, 453 (1939). As such, the right of
the Due Process Clause of the Fifth Amendment protects the individual from such
judicial expansion of statutes and action that the legislature would be prohibited from
doing under the Ex Post Facto Clause.

Similarly, in Rabe, the Supreme Court reversed a conviction under a state
obscenity law because it rested on an unforeseeable judicial construction of the
statute. The Supreme Court in reversing the conviction in Marks, discussed the
judicial expansion in Rabe, and stressed that "reversal was mandated because
affected citizens lacked fair notice that the statute would be thus applied." See Marks
at 192. The Supreme Court's decisions in both Rabe and Marks show that Mr.
Carpenter's prosecution violated the Constitution's prohibition against Ex Post Facto
laws. The Ex Post Facto Clause prohibits any prosecution by the government for
conduct that was innocent when performed, and it is based on the principal that
“persons have a right to fair warning of that conduct which will give rise to criminal
penalties." See, e.g., United States v. Rosengarten, 857 F.2d 76 (2d Cir. 1988). See,
also, Casillas v. Scully, 769 F.2d 60, 65 (2d Cir. 1985), which reiterated the Supreme
Court's conclusion in Bouie.

Therefore, this Court should vacate the Forfeiture Order in this case as it

clearly violates the traditional protection provided by the Ex Post Facto clause.
33
Case 1:04-cr-10029-GAO Document 588-1 Filed 06/29/20 Page 34 of 34

CONCLUSION
For all the foregoing reasons, the Forfeiture Order entered in this case should
be vacated. At minimum, it should be reduced by the amount of the monies returned
to the Exchangors, which is well over $30,000,000 and thereby eliminates any

proceeds to be forfeited in this case.

Respectfully submitted,

/s/ Daniel E. Carpenter
Daniel E. Carpenter
Petitioner, pro se

18 Pond Side Lane

West Simsbury, CT 06092

34
